Citation Nr: 0009230	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a low back disorder and for a cervical spine 
disorder with associated upper extremity involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to September 
1966 and November 1967 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  


REMAND

Any pertinent evidence submitted by the appellant or 
representative and accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless this procedural right is waived in 
writing.  38 C.F.R. § 20.1304(c) (1999).  A preliminary 
review of the claims folder reveals that the veteran 
submitted additional medical evidence in November 1999.  This 
evidence consists of a statement by Haichi Steven Lin, M.D., 
of the "VA Community Based Outpatient Clinic."  His 
statement pertains to the origin of the veteran's back 
disorder.  No waiver of initial consideration by the RO was 
attached to the statement.  Accordingly, the Board finds that 
this case should be returned to the RO for consideration of 
this evidence.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  In this case it does not appear that the records 
of VA treatment reported by Dr. Lin, have been obtained.

In view of the foregoing, the Board finds that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:  

1.  The RO should ensure that complete 
current treatment records of the veteran 
from Dr. Lin at the VA Community Based 
Outpatient Clinic at 41865 Boardwalk 
Street in Palm Desert, California are 
obtained and associated with the 
assembled records.  

2.  The RO should readjudicate the claims 
of whether new and material evidence has 
been submitted sufficient to reopen 
claims of entitlement to service 
connection for a low back disorder and 
for a cervical spine disorder with 
associated upper extremity involvement, 
in light of all pertinent evidence, to 
include the medical evidence submitted 
directly to the Board in November 1999, 
and all applicable laws, regulations, and 
case law.  If the RO determines that new 
and material evidence has been submitted, 
it should determine whether the claim is 
well grounded, and, compliance with VA's 
duty to assist claimants with the 
development of their claims, adjudicate 
the claim on its merits.

3.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


